NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 21 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JAIME LORENZO COVARRUBIAS-                      No.    17-70581
MENDOZA, AKA Jaime Loreco Mendoza,
                                                Agency No. A076-254-784
                Petitioner,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 19, 2019**

Before:      FERNANDEZ, SILVERMAN, and WATFORD, Circuit Judges.

      Jaime Lorenzo Covarrubias-Mendoza, a native and citizen of Mexico,

petitions for review of the Board of Immigration Appeals’ order dismissing his

appeal from an immigration judge’s (“IJ”) order of removal. Our jurisdiction is

governed by 8 U.S.C. § 1252. We review for substantial evidence the agency’s



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
factual determinations, and we review de novo questions of law and constitutional

claims. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny in

part and dismiss in part the petition for review.

      Substantial evidence supports the agency’s determination that Covarrubias-

Mendoza failed to meet his burden of establishing by clear and convincing

evidence that he entered the United States lawfully, where his primary evidence

regarding the time, place, and manner of his entry was his testimony, which was

inconsistent with his statement recorded on the Form I-213, Record of

Deportable/Inadmissible Alien (“I-213”). See 8 U.S.C. §§ 1229a(c)(2), 1361;

8 C.F.R. § 1240.8(c). Covarrubias-Mendoza now challenges the validity of the

I-213, but we lack jurisdiction to consider this unexhausted contention. See Tijani

v. Holder, 628 F.3d 1071, 1080 (9th Cir. 2010).

      The record does not support Covarrubias-Mendoza’s contentions that the

agency ignored evidence or argument, failed to provide sufficient reasoning, or

applied the wrong legal standards. See Najmabadi v. Holder, 597 F.3d 983, 990

(9th Cir. 2010) (the agency must consider the issues raised and express its decision

“in terms sufficient to enable a reviewing court to perceive that it has heard and

thought and not merely reacted” (citation and internal quotation marks omitted)).

      We lack jurisdiction to consider Covarrubias-Mendoza’s unexhausted

contention that the IJ was not neutral. See Tijani, 628 F.3d at 1080.


                                           2                                  17-70581
      Accordingly, the agency did not err or violate due process in concluding

Covarrubias-Mendoza was removable as charged. See 8 U.S.C. § 1182(a)(6)(A)(i);

Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error and substantial

prejudice to prevail on a due process claim).

      Covarrubias-Mendoza has not raised, and therefore he has waived, any

challenge to the agency’s denial of cancellation of removal. See Corro-Barragan v.

Holder, 718 F.3d 1174, 1177 n.5 (9th Cir. 2013) (failure to contest issue in opening

brief resulted in waiver).

      PETITION FOR REVIEW DENIED in part, DISMISSED in part.




                                         3                                  17-70581